Exhibit 10.5



FIRST AMENDMENT TO THE
ADVISORY AGREEMENT
BY AND BETWEEN
COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC.
AND
COLE CORPORATE INCOME ADVISORS II, LLC
This FIRST AMENDMENT of the ADVISORY AGREEMENT (this “Amendment”) is made as of
November 12, 2013 by and between COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC.,
a Maryland corporation (the “Company”), and COLE CORPORATE INCOME ADVISORS II,
LLC, a Delaware limited liability company (the “Advisor”). This Amendment amends
that certain Advisory Agreement, dated as of August 27, 2013, by and between the
Company and the Advisor (the “Advisory Agreement”). All capitalized terms not
defined herein shall have the meanings given to each in the Advisory Agreement.
WHEREAS, the Board, including all of the Independent Directors, has determined
to amend Section 4.02 of the Advisory Agreement; and
WHEREAS, Section 6.04 of the Advisory Agreement provides that the Advisory
Agreement shall not be changed, modified, or amended, in whole or in part,
except by an instrument in writing signed by both parties thereto, or their
respective successors or assignees;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.    The second sentence of Section 4.02 of the Advisory Agreement is hereby
deleted and replaced with the following:
This Agreement also may be terminated at the option of either party upon 60 days
written notice without cause or penalty (if termination is by the Company, then
such termination shall be upon the approval of a majority of the Independent
Directors).
2.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of such counterparts shall together constitute one and
the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties.
3.    Except as specifically amended hereby and as previously amended, the
Advisory Agreement shall remain in full force and effect.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC.
By: /s/ D. KIRK MCALLASTER, JR.
D. Kirk McAllaster, Jr.
Executive Vice President, Chief Financial Officer and Treasurer






COLE CORPORATE INCOME ADVISORS II, LLC






By: /s/ JEFFREY C. HOLLAND
Jeffrey C. Holland
President and Chief Operating Officer



2